United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Maria, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1584
Issued: February 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 24, 2010 appellant filed a timely appeal from a January 21, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On December 4, 2009 appellant, then a 53-year-old letter carrier, filed an occupational
disease claim alleging that she sustained left hand crepitus and instability as a result of
continuously gripping mail between her thumb and fingers for six hours each workday. She was
first aware of her condition in February 2008 and realized its relationship to her employment in
August 2008. Appellant stated that, after her left thumb started hurting in February 2008, she

briefly wore a drug store brace before consulting her physician who referred her to a specialist.
She did not stop work.
In a November 9, 2009 report, Dr. Michael J. Behrman, a Board-certified orthopedic
surgeon, noted that appellant complained of significant left thumb pain. Appellant carried and
cased mail for the employing establishment for 16 years and this activity involved repetitive
pinching, squeezing and lifting. Dr. Behrman examined her and reported a positive left
carpometacarpal grind test. He opined that appellant had left thumb degeneration, crepitus and
instability that were due to her described work duties.
On December 21, 2009 the Office informed appellant that the evidence submitted was
insufficient and advised her about the evidence needed to establish her claim. It allowed her
30 days to submit any medical reports describing symptoms, results of examinations and tests,
diagnosis and treatment provided and offering a physician’s reasoned opinion as to how her work
activity incident caused her condition.
By decision dated January 21, 2010, the Office denied appellant’s claim, finding that the
medical evidence was insufficient to establish that employment-related factors caused or
aggravated a left thumb condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disabilities and/or specific conditions for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See S.P., 59 ECAB 184, 188 (2007).

2

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
The evidence supports that appellant carried and cased mail for the employing
establishment for 16 years. She submitted a report from Dr. Behrman supporting that she has a
left thumb or hand condition. However, appellant has not provided sufficient medical evidence
to demonstrate that her work activities caused a left thumb or hand condition.
Dr. Behrman’s November 9, 2009 reports concluded after a positive left carpometacarpal
grind test that she sustained left thumb degeneration, crepitus and instability. He opined, based
on the work history obtained, that her condition resulted from 16 years of pinching, squeezing
and lifting mail. The Board notes that Dr. Behrman did not provide any reasoning to explain the
pathophysiological process by which these repetitive actions would cause or contribute to
appellant’s left thumb condition. Dr. Behrman did not explain why repetitive squeezing,
pinching or lifting of mail would cause or aggravate a diagnosed condition. A medical opinion
not fortified by medical rationale is of little probative value.7 Dr. Behrman provided only a oneparagraph report that did not detail any history of appellant’s condition and listed minimal
findings on physical examination. Other than noting a positive grind test, he did not provide a
firm medical diagnosis of appellant’s left thumb condition.8 On December 21, 2009 the Office
informed her that the medical evidence was insufficient and gave her an opportunity to submit
additional medical reports. However, the record shows that no new evidence was received
before issuance of the January 21, 2010 merit decision.
Appellant argues on appeal that Dr. Behrman’s opinion supports causal relationship. As
noted, Dr. Behrman did not sufficiently explain the reasons why her job duties caused or
contributed to her left thumb or hand condition. Appellant also submitted a new report from

5

See R.R., 60 ECAB ___ n.12 (Docket No. 08-2010, issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238,
241 (2005).
6

I.J., 59 ECAB 408, 415 (2008); Woodhams, supra note 3 at 352.

7

See George Randolph Taylor, 6 ECAB 986, 988 (1954).

8

See Deborah L. Beatty, 54 ECAB 340 (2003); Willie M. Miller, 53 ECAB 697 (2002).

3

Dr. Behrman. However, the Board may not consider new evidence on appeal as its review is
limited to the evidence that was in the record at the time the Office issued its final decision.9
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 21, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 23, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

20 C.F.R. § 501.2(c)(1).

4

